Citation Nr: 9900923	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  95-01 586	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for right femur 
fracture residuals, currently rated 20 percent disabling.  

2.  Entitlement to a compensable rating for right axilla 
scarring.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Associate Counsel



INTRODUCTION

The veteran had active service from September 1983 to August 
1985.  This case was remanded to the RO in June 1997.  


FINDINGS OF FACT

1.  Residuals of a right femur fracture are manifested by a 
marked limp and increased pain on use: there is no malunion, 
only slight limitation of thigh motion, no knee instability, 
and not more than moderate right lower extremity disability.  

2.  The veterans right axilla scarring has an area of 
approximately eight square centimeters, is not tender or 
painful, is not disfiguring, and impairs no function.  


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for right femur fracture 
residuals is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. § 4.71a, Codes 5252, 5255 
(1998).  

2.  A compensable rating for right axilla scarring is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 4.31, 4.118, Codes 7801, 7802, 7804, 7805 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veterans service medical records indicate that he 
sustained a comminuted mid-shaft right femur fracture in a 
helicopter crash in November 1984.  Repair required rod 
fixation.  There was some minor operative wound infection 
which responded to incision, drainage and antibiotics.  
Following a period of convalescence, the veteran had 
complaints of persistent knee pain.  Arthroscopy showed a 
normal knee.  The veteran had complaints of persistent right 
leg weakness and hip pain.  He was discharged from service 
with a Certificate of Discharge for Disability.  In December 
1985, the RO granted service connection and assigned a 10 
percent rating for right femur fracture residuals.  In 1988, 
the veteran had surgical removal of the intramedullary rod.  
Postsurgical drainage was treated with antibiotics.  

On September 1993 VA examination, the veteran gave a history 
of sustaining right axilla burns in the helicopter crash.  
Superficial scarring of the lateral axillary fold was noted.  
In September 1994, the RO granted service connection and 
assigned a noncompensable rating for right axilla scarring.  

On October 1997 VA dermatological examination, the veteran 
complained of right axilla tenderness and irritation with 
application of deodorant.  There was an area of increased 
skin pigmentation, measuring approximately 2 by 4 centimeters 
on the inner aspect of the upper right arm just distal to the 
axilla.  There was no palpable or visible scar.  The area 
exhibited hyperesthesia, but there was no functional 
impairment or loss of range of arm motion.  The impressions 
included right upper arm burn residuals.  

On October 1997 VA orthopedic examination, the veteran gave a 
history which included that a bone scan in 1995 showed right 
femur chronic osteomyelitis.  He underwent surgery in which a 
longitudinal incision was made over the lateral thigh, and 
the bone was winnowed and treated with antibiotics.  The 
incisions healed and showed no evidence of edema or drainage, 
but the veteran continued to complain of discomfort at the 
distal right thigh just above the knee and in the area of the 
right hip scar.  There were occasional flare-ups of knee pain 
with increased activity and severe functional impairment 
during flare-ups.  If he walked or used his leg too much, he 
was required to rest until the pain subsided.  The veteran 
walked with a rather marked limp on the right.  There were 
scars over the lateral thigh measuring 24 centimeters and a 
curvilinear scar over the right hip measuring 14 centimeters.  
There was no evidence of any drainage.  There was tenderness 
on palpation of the distal lateral thigh, on palpation of the 
scar laterally on the thigh, and on palpation of the 
posterior hip scar.  He had hip flexion from zero to 90 
degrees and full extension at zero degrees.  He could abduct 
to 25 degrees; there was external rotation to 30 degrees and 
internal rotation to zero to 10 degrees, with extreme 
discomfort noted at the extremes of internal and external 
rotation and at 90 degrees of flexion.  Right knee range of 
motion was at zero to 90 degrees and the veteran could fully 
extend his knee.  He had good anterior, posterior and medial 
stability of the knee and there was no evidence of McMurrays 
sign.  The diagnosis was healed right femur fracture with 
secondary chronic osteomyelitis.  Malunion was not present.  
The examiner added that the examination was conducted during 
a period of quiescent symptoms.  Although the physical 
findings were thought likely to be different during acute 
flare-ups, the examiner concluded that quantification of the 
changes would require examination during a flare-up.  

The RO has assigned a 20 percent rating for residuals of a 
right femur fracture and a separate rating for osteomyelitis 
of the femur.  

Analysis

The claims for an increased rating for right femur fracture 
residuals and for a compensable rating for right axilla 
scarring are well-grounded within the meaning of 
38 U.S.C.A. § 5107(a); they are plausible.  The United States 
Court of Veterans Appeals has held that, when a veteran 
claims a service-connected disability has increased in 
severity, the claim is well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board of Veterans 
Appeals (Board) is also satisfied that all relevant facts 
have been properly developed, and that no further development 
is required to comply with the duty to assist the veteran 
mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  


Right Femur Fracture Residuals

The veteran and his representative argue that a rating in 
excess of 20 percent is warranted.  The representative 
specifically argues that increased disability is shown during 
periods of exacerbation.  It is noteworthy at the outset that 
the separate rating for osteomyelitis is not on appeal.  
Malunion of either femur warrants a 20 percent rating when 
the disability results in moderate knee or hip disability.  A 
30 percent rating requires that the malunion produce marked 
knee or hip disability.  Nonunion or fracture of the surgical 
neck of either femur warrants a 60 percent rating if the 
fracture results in a false joint.  Code 5255.  

Limitation of flexion of either thigh to 30 degrees warrants 
a 20 percent rating.  A 30 percent rating requires that 
flexion be limited to 20 degrees.  Code 5252.  

Here, nonunion or malunion of the femur is not shown, and the 
veterans mid-shaft right femur fracture has not resulted in 
a false joint.  Thus, a higher rating for right femur 
fracture residuals under Code 5255 is not warranted.  There 
is no evidence that the veteran has limitation of thigh 
flexion to 20 degrees so as to permit a higher evaluation 
under Code 5252.  Medical examination disclosed that the 
veteran had good anterior, posterior and medial right knee 
stability, and full right knee extension.  There is no 
evidence of right knee ankylosis, recurrent subluxation or 
lateral instability, or limitation of knee motion so as to 
warrant a higher rating under Codes 5256, 5257, 5260 or 5261.  
The Board notes the argument that disability is greater 
during flare-ups.  However, the examiner in October 1997 
stated that while greater impairment would be expected during 
flare-ups, the degree could not be quantified.  Hence, an 
increased rating based on increased disability during flare-
ups may not be assigned in the absence of some evidence 
regarding the degree of further impairment at such time.  
Accordingly, the Board concludes that a higher rating for 
right femur fracture residuals is not warranted.  

Right Axilla Scarring

A 10 percent rating is warranted for a third degree burn 
scar, or scars, involving an area, or areas, exceeding 6 
square inches (38.7 square centimeters).  A 20 percent rating 
requires that the scar, or scars, involve an area, or areas, 
exceeding 12 square inches (77.4 square centimeters).  Actual 
third degree residual involvement to the specified extent is 
required for either rating.  Code 7801.  A 10 percent rating 
is warranted for a second degree burn scar, or scars, 
involving an area, or areas, approximating one square foot.  
Code 7802.  

A 10 percent rating is warranted for superficial scars which 
are tender and painful on objective demonstration.  Code 
7804.  Scars may be rated on the basis of any related 
limitation of function of the body part they affect.  Code 
7805.  In every instance where the schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

The veterans right axilla scarring does not involve an area 
exceeding 38.7 square centimeters (and no actual third degree 
residuals have been identified) so as to permit a compensable 
rating under Codes 7801, 7802.  Although the veteran has 
reported right axilla tenderness and irritation with 
application of deodorant, the right axilla is not tender or 
painful on objective demonstration and the examiner stated 
that there was no palpable or visible right axilla scar, per 
se.  An area of increased skin pigmentation noted on 
examination exhibited hyperesthesia, but the examiner 
specifically observed that there was no functional impairment 
so as to warrant consideration of a compensable rating under 
Code 7805.  Accordingly, the Board concludes that a 
compensable rating for right axilla scarring is not 
warranted.  


ORDER

Increased ratings for right femur fracture residuals and 
right axilla scarring are denied.  


		
	GEORGE R. SENYK
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.  
- 2 -
